Citation Nr: 0904192	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  96-45 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 10 percent prior to 
August 30, 1995, and higher than 20 percent since that date, 
for chronic lumbar strain, status post laminectomies L3 to 
L5, degenerative disc disease.

2.  Entitlement to a rating higher than 10 percent for 
chronic left L5 radiculopathy by electromyelograph associated 
with chronic lumbar strain, status post laminectomies L3 to 
L5, degenerative disc disease.

3.  Entitlement to a rating higher than 20 percent from April 
1, 1996 to September 25, 1996, for a hiatal hernia and 
duodenal ulcer status post vagotomy.

4.  Entitlement to a rating higher than 10 percent from 
December 1, 1996, for a hiatal hernia and duodenal ulcer 
status post vagotomy.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to June 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and August 1996 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The June 1994 rating decision denied a rating higher than 10 
percent for lumbosacral strain.  A March 1996 rating decision 
granted an increased evaluation of 20 percent for lumbar 
strain, effective August 30, 1995.

The August 1996 rating decision, in pertinent part, denied a 
compensable rating for a hiatal hernia. A January 2002 rating 
decision granted service connection for duodenal ulcer with 
vagotomy as secondary to the hiatal hernia, and established a 
10 percent evaluation for a hiatal hernia and duodenal ulcer 
with vagotomy, effective in February 1996.

In April 1998, July 2003, and February 2007, the Board 
remanded the claim of entitlement to an increased evaluation 
for a low back disability for further development.  In its 
February 2007 decision, the Board also noted that the veteran 
had filed a timely notice of disagreement with an August 1996 
rating decision that denied his claim for an increased 
(compensable) rating for a hiatal hernia.  Although the RO 
subsequently increased the rating for this disability to 10 
percent, the veteran did not express satisfaction with this 
increase, and the RO did not issue a statement of the case 
(SOC).  Consequently, the Board remanded the claim for 
issuance of a SOC.

In a March 2007 SOC, the RO determined that the veteran's 
hiatal hernia and duodenal ulcer, for which he had been 
separately granted service connection, should be evaluated 
together because of the similar manifestations of these 
disabilities of the digestive system.  See 38 C.F.R. § 4.14 
(indicating that the evaluation of the same disability or the 
same manifestation of a disability under different diagnostic 
codes, i.e., pyramiding, is to be avoided).  The RO 
recharacterized the disability as hiatal hernia and duodenal 
ulcer status post vagotomy, and the Board has similarly 
characterized the issue on the title page.  In a December 
2007 rating, the RO granted a temporary total rating for this 
disability from January 11, 1996, a 20 percent rating from 
April 1, 1996, a 100 percent rating from September 26, 1996, 
and a 10 percent rating from December 1, 1996.  The RO also 
granted service connection for a scar secondary to the hiatal 
hernia and duodenal ulcer status post vagotomy. 

In a February 2008 rating decision, the RO assigned a 
temporary total rating for the veteran's chronic lumbar 
strain, effective February 8, 2006, based on surgical 
treatment necessitating convalescence, and continued the 20 
percent rating, effective April 1, 2006.  The RO also granted 
service connection for chronic left L5 radiculopathy by 
electromyography and assigned a 10 percent rating, effective 
November 15, 2005.

The veteran requested a Board hearing at the RO, and one was 
scheduled.  However, in July 2008, the veteran withdrew this 
request.


FINDINGS OF FACT

1.  Prior to August 30, 1995, there were no symptoms of 
moderate intervertebral disc syndrome or muscle spasm on 
extreme forward bending or loss of lateral spine motion.

2.  From August 30, 1995, there were no symptoms of severe 
intervertebral disc syndrome or severe lumbosacral strain, 
neurologic manifestations or incapacitating episodes, or 
forward flexion to 30 degrees or less or ankylosis of the 
thoracolumbar spine.

3.  Since November 15, 2005, the veteran has had moderately 
severe, incomplete paralysis of the sciatic nerve.

4.  From April 1996 to September 1996, the veteran did not 
have anemia, weight loss, recurrent incapacitating episodes, 
or persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation.

5.  The veteran has had continuous moderate manifestations of 
his hiatal hernia and duodenal ulcer such as nausea, 
vomiting, gastritis, gastroesophageal reflux, and peptic 
esophagitis since September 25, 1996.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent prior to 
August 30, 1995, and higher than 20 percent since that date, 
for chronic lumbar strain, status post laminectomies L3 to 
L5, degenerative disc disease, have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 
(2008).

2.  The criteria for a 40 percent rating for chronic left L5 
radiculopathy by electromyelograph associated with chronic 
lumbar strain, status post laminectomies L3 to L5, 
degenerative disc disease, have been met.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 
4.124a, Diagnostic Code 8520.

3.  The criteria for a rating higher than 20 percent from 
April 1, 1996 to September 25, 1996, and higher than 10 
percent from December 1, 1996, for a hiatal hernia and 
duodenal ulcer status post vagotomy, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.21, 4.114, Diagnostic Codes 7305, 7346.

4.  The criteria for a rating of 20 percent, but no higher, 
have been met from December 1, 1996, for a hiatal hernia and 
duodenal ulcer status post vagotomy.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, 
Diagnostic Codes 7305, 7346.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a March 2007 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims for increased 
ratings for his low back and hiatal hernia disabilities.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The March 2007 
letter nonetheless told the veteran that he should submit any 
additional evidence that would substantiate his claims.

The veteran has substantiated his status as a veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, in the, as well as a March 2006 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The March 2007 letter told the veteran that evidence of 
worsening could substantiate the increased ratings claims.  
This letter, and the RO's August 18, 2008 letter also 
notified the veteran that medical or lay evidence could be 
submitted to substantiate his increased ratings claims and 
provided specific examples.  These letters also indicated 
that the veteran could submit letters from individuals who 
could describe the manner in which his disability had 
worsened.  These letters also explained that disability 
ratings are determined by applying VA's rating schedule under 
which the RO would assign a rating from 0 to 100 percent, and 
that it would consider evidence of the nature of the symptoms 
of the condition, their severity and duration, their impact 
upon employment and daily life, and specific test or 
measurement results, including range of motion tests for some 
joint or muscle conditions.  Therefore, the RO's March 2007 
and August 18, 2008 letters complied with the Vazquez-Flores 
notice requirements.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of 
these claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was cured by 
readjudication of the claims in the August 20, 2008 
supplemental SOC (SSOC).  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records and all of the identified post-service VA and private 
treatment records.  In addition, the veteran was afforded VA 
examinations as to the severity of the disabilities for which 
he is seeking increased ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The increased ratings claims are thus ready to 
be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Chronic Lumbar Strain

In June 1994, the RO denied the veteran's May 16, 1994 claim 
for a rating higher than 10 percent for his low back 
disability, then characterized as chronic lumbosacral strain.  
Subsequently, however, the RO increased the rating for this 
disability to 20 percent.  The increase was effective August 
30, 1995, the date of a VA treatment record indicating back 
pain with radiation to both lower extremities and muscle 
spasms.  As the increase was effective after the date of 
claim, the RO's decision created two issues on appeal: 
whether the veteran is entitled to a rating higher than 10 
percent from May 16, 1994 to August 29, 1995, and whether he 
is entitled to a rating higher than 20 percent from August 
30, 1995.

On February 8, 2006, the veteran underwent laminectomies of 
L3 to L5.  In a February 2008 decision, the RO assigned a 100 
percent rating from that date until March 31, 2006, and a 20 
percent rating effective April 1, 2006, for the disability 
characterized as chronic lumbar strain, status post 
laminectomies L3 to L5, degenerative disc disease lumbar 
spine.  The RO also granted service connection for chronic 
left L5 radiculopathy by electromyography, as a neurologic 
manifestation of the veteran's low back disability, and 
assigned a 10 percent rating effective November 15, 2005.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
Board will also consider whether the veteran is entitled to a 
rating in excess of 10 percent for the chronic left L5 
radiculopathy by electromyography, as a neurologic 
manifestation of the veteran's low back disability.  The 
Board will not, however, discuss the period during which the 
veteran is in fact receiving the maximum 100 percent rating 
for his low back disability.

During the pendency of this appeal, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria for rating intervertebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating. A 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks. A 40 percent rating is assigned for severe 
intervertebral syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (2002).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation. A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months. A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be rated separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.

Under DC 5295 prior to September 26, 2003, lumbosacral strain 
warrants a 10 percent rating where there is characteristic 
pain on motion, and a 20 percent evaluation with muscle spasm 
on extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position. A 40 percent evaluation 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. 

Under DC 5292 prior to September 26, 2003, limitation of 
motion of the lumbar spine warrants a 10 percent evaluation 
if it is mild, a 20 percent evaluation if it is moderate, and 
a 40 percent evaluation if it is severe. 

Under the criteria effective September 26, 2003, lumbosacral 
and cervical spine disabilities are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below). 38 C.F.R. § 4.71a, DCs 5237-5242 
(2008).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  See 38 
C.F.R. § 4.71a, DC 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. A 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is to 30 degrees 
or less or if there is favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is warranted for ankylosis of the 
entire spine.

A rating higher than 10 percent is not warranted prior to 
August 30, 1995, because the May 1993 through August 1995 VA 
treatment notes reflects that limitation of motion of the 
lumbar spine was slight rather than moderate, and that there 
was characteristic pain on motion but no muscle spasm or loss 
of lateral spine motion.  For example, a July 2003 VA 
treatment record noted a history of back strain and reinjury 
the prior day, with an assessment of "chronic lumbar strain-
reinjury."  

Medication was prescribed and a note was written indicating 
that the veteran could not work that day but would be able to 
return the following day, and there was no indication that 
there was any limitation of motion, muscle spasm, or loss of 
lateral spine motion.  Similarly, a March 1995 VA treatment 
record noted chronic low back pain with exacerbation the 
prior day while lifting.  

On examination there was no muscle tension.  The diagnosis 
was chronic back sprain.  A follow up note later that month 
was similar, diagnosing low back pain of uncertain etiology.  
A May 1995 VA treatment record indicated that the veteran 
stated his low back was not painful.  A July 1995 VA MRI of 
the lumbar spine contained an impression of L4-5 and L5-S1 
disc protrusion.  Thus, as there were no symptoms of moderate 
intervertebral disc syndrome or muscle spasm on extreme 
forward bending or loss of lateral spine motion, a rating 
higher than 10 percent is not warranted under DCs 5293 or 
5295 prior to August 30, 1995.

In addition, a rating higher than 20 percent is not warranted 
from August 30, 1995 under DCs 5293 or 5295 because there is 
no evidence of severe intervertebral disc syndrome or severe 
lumbosacral strain as defined in DCs 5293 and 5295.  As 
indicated above, the August 30, 1995 VA treatment note 
indicated only low back pain radiating to the lower 
extremities.  

On the December 1995 VA examination, there was no palpable 
paralumbar muscle spasm, spinal curvature was normal, there 
was no guarded motion, and the veteran walked with a normal 
gait.  Range of motion was flexion to 80 degrees, 30 degrees 
extension, and 35 degrees of left and right lateral flexion.  
The veteran complained of pain on the extremes of these 
motions.  X-rays showed degenerative changes and mild 
narrowing of the L5, S1 disc space and perhaps some narrowing 
of the L4-5 disc space, but there was no sign of nerve root 
irritation.  

Private medical records from Baptist/St. Vincent's 
occupational health reflect that the veteran injured his back 
in a fall in May 1997.  A June 1997 treatment note indicates 
sprain/strain of the lumbosacral region with degenerative 
disc disease.  In December 1997, Dr. Hoffman noted mild to 
moderate decrease in range of motion of the back with regard 
to flexion, extension, and lateral bending.

On the February 1999 VA examination, there was again no 
muscle spasm, and most of the findings were normal.  Range of 
motion was flexion to 80 degrees, extension 30 degrees, and 
left and right lateral bending and rotation were both to 40 
degrees bilaterally.  X-rays showed only slight or mild 
narrowing of L5-S1 and, in the opinion of the VA examiner, no 
narrowing of the disk space at L4-5.  

The VA examiner noted the veteran's complaints of flare-ups 
that caused 2-3 days of bed rest per month, but opined that 
the veteran's symptoms were out of proportion to the 
objective findings, and noted that passive range of motion of 
the lumbosacral spine was about the same as active range of 
motion.  The findings were similar on the March 2002 VA 
examination, with no abnormal curvatures, no localized 
tenderness, no muscle spasm, and full range of painless 
motion about the lumbosacral spine.  

The examiner opined that the symptoms from the veteran's in 
service lumbar strain had resolved and that his lumbar disc 
disease was the result of his May 1997 injury and not related 
to the in service injury.  He also noted that there was no 
evidence that weakened movement, pain, fatigue, or loss of 
coordination caused the veteran any restriction of motion 
about the lumbosacral spine.

From September 23, 2002 to September 26, 2003, there is no 
evidence that the veteran's low back disability caused either 
neurologic manifestations or incapacitating episodes.  
Moreover, there was no evidence of moderate limitation of the 
lumbar spine or muscle spasm or loss of lateral spine motion.  
For example, an August 2003 VA treatment note indicated with 
regard to the veteran's musculoskeletal system that the 
veteran denied back and peripheral joint pain, swelling, 
redness, or muscle pain.  Therefore, rating under the interim 
revised criteria of DC 5292, 5293, or 5295 would not result 
in a rating higher than 20 percent.

In addition, a rating higher than 20 percent is not warranted 
since September 26, 2003 under the general rating formula.  
On the June 2004 VA examination, range of motion of the 
thoracolumbar spine was to 90 degrees without difficulty, 
extension was 30 degrees with pain at 20 degrees, and lateral 
flexion and rotation were to 30 degrees bilaterally without 
difficulty.  

The examiner noted that the veteran was essentially mildly 
functionally disabled from his low back disability, which the 
examiner characterized as lumbar degenerative disc disease, 
and that during times of flare-ups there was likely 
limitation of motion of 50 percent.  The flare-ups were 
infrequent, occurring only every three months, and there was 
no evidence of fatigability, incoordination, or weakness.  

The veteran underwent L3 to L5 laminectomies in February 
2006.  On the January 2008 VA examination, flexion was from 0 
to 75 degrees with pain beginning at 60 degrees, extension 
was 15 degrees with pain beginning at 10 degrees, lateral 
flexion was to 15 degrees on the right and 20 degrees on the 
left, and lateral rotation was to 40 degrees bilaterally.  
With regard to each range of motion test, the examiner 
indicated that there was no additional loss of motion on 
repetitive use of the joint.

Thus, as forward flexion of the thoracolumbar spine was not 
limited to 30 degrees or less and there was no ankylosis of 
the thoracolumbar spine, the next highest, 40 percent rating 
for the veteran's low back disability is not warranted under 
the general rating formula.  In addition, while the veteran 
stated that he experienced incapacitating episodes during the 
June 2004 and January 2008 VA examinations, there is no 
evidence in the claims file that bed rest was prescribed by a 
physician or that there was treatment by a physician for such 
episodes.  Consequently, there were no incapacitating 
episodes as defined by the applicable regulation.

In addition, the evidence above reflects that, throughout the 
appeal period, there was little, if any, additional 
functional limitation due to weakened movement, excess 
fatigability, incoordination, or pain.  Moreover, even when 
there was some additional functional limitation due to pain, 
it was not significant enough to warrant the next higher 
rating under the applicable diagnostic codes or the general 
rating formula.

For the foregoing reasons, a rating higher than 10 percent is 
not warranted prior to August 30, 1995, and a rating higher 
than 20 percent is not warranted from that date.  38 C.F.R. 
§§ 4.7, 4.21.

Chronic Left L5 Radiculopathy

Pursuant to 38 C.F.R. § 4.124a, DC 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent evaluation is warranted for moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
evaluation is warranted for severe incomplete paralysis, with 
marked muscular atrophy.  An 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration. Complete paralysis of the 
sciatic nerve is indicated when the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened, or (very rarely) lost.

The rating schedule provides the following guidance in 
evaluating the severity of disabilities of peripheral nerves:

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2008).

The evidence reflects that there were no neurologic symptoms 
warranting a separate rating for neurological manifestations 
prior to November 15, 2005.  For example, on the February 
1999 VA examination, straight leg raising test and Patrick's 
test were normal, deep tendon reflexes throughout both lower 
extremities were 2+, there was no evidence of any sensory 
deficit, muscle atrophy or weakness in the lower extremities, 
and peripheral circulation was intact.  

Similarly, on the March 2002 VA examination, straight leg 
raising and Patrick's test were normal, and reflexes, 
sensations, and circulations were intact throughout both 
lower extremities.  In addition, on the June 2004 VA 
examination, the veteran had full strength in all major 
musculature of both extremities neurologically, there was no 
deficit to light touch sensation in either lower extremity, 
and deep tendon reflexes were 2+ in the right knee and both 
ankles, and 1+ in the left knee.

However, a November 2005 neurologic consultation reflects 
that reflexes were absent in both lower extremities, and 
there was neurogenic claudication secondary to L3-4 and L4-5 
canal stenosis.  This treatment record also indicates that 
motor exam, sensory exam, and cerebellar exams were normal.  

The results of the November 2005 VA neurologic consultation 
when viewed in light of 38 C.F.R. § 4.123, reflects that 
there was moderately severe incomplete paralysis of the 
sciatic nerve, as reflected by the absence of reflexes and 
claudication in the lower extremities, warranting a 40 
percent rating under DC 8520.  A higher,  rating is not 
warranted, however, because the November 2005 neurologic 
consultation and subsequent medical evidence indicate that, 
other than absent or reduced reflexes in the lower 
extremities, motor and sensory examinations were normal and 
there was no atrophy.  The incomplete paralysis was not 
severe.  

For example, a November 2006 VA treatment note indicated that 
reflexes were 0-1+ in the bilateral patella and achilles 
muscle strength was a normal 5/5 in all major muscle groups, 
sensory examination was grossly intact and grossly normal, 
cranial nerves were intact, and straight leg raising was 
negative bilaterally.  Similarly, the January 2008 VA 
examination report similarly reflects mild, and not moderate, 
incomplete paralysis of the sciatic nerve.  Reflexes were 0-
1+ in the bilateral patella and achilles, and muscle strength 
was a normal 5/5 in all major muscle groups.  Sensory 
pinprick was grossly intact and grossly normal, the cranial 
nerves were intact, and straight leg raising was normal 
bilaterally.

For the foregoing reasons, a 40 percent rating is warranted 
for the veteran's chronic left L5 radiculopathy by 
electromyelograph associated with chronic lumbar strain, 
status post laminectomies L3 to L5, degenerative disc disease 
lumbar spine.

Hiatal Hernia and Duodenal Ulcer

Hiatal hernia and duodenal ulcer are disabilities of the 
digestive system.  As the evidence below reflects that these 
disabilities have the same manifestations, separate ratings 
for them would constitute pyramiding.  See 38 C.F.R. § 4.14; 
see also 38 C.F.R. § 4.114 (precluding separate ratings for 
disabilities of the digestive system evaluated under certain 
diagnostic codes).  The RO thus properly rated these 
disabilities together.

The veteran's hiatal hernia and duodenal ulcer have been 
rated under 38 C.F.R. § 4.114, DC 7305.  Under DC 7305, a 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling. Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.

DC 7346 is applicable to hiatal hernias.  Under DC 7246, a 60 
percent evaluation requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health. A 30 percent evaluation is warranted 
for hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health. A 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.

University Medical Center treatment records dated in January 
1996, reflect that the veteran was admitted to the hospital 
with gastrointestinal bleeding, black tarry stool, nausea and 
vomiting, and mild dizziness.  The veteran underwent an 
endoscopy showing several small ulcers, and a laporotomy, 
vagotomy, and placation of esophageal hiatus.  

Treatment records from the Methodist Medical Center dated in 
September 1996, reflect that the veteran underwent surgery to 
repair a large ventral hernia.  Dr. Silvera's October 1996 
treatment records reflect that, while the veteran complained 
of pain, there was no protrusion, no protruding bowel, and no 
sign of infection.  A February 1997 upper GI series showed a 
small hiatal hernia with significant intermittent 
gastroesophageal reflux and changes consistent with 
associated peptic esophagitis.  April and July 1997 VA 
endoscopy reports contain diagnoses of hiatal hernia, 
nonspecific gastritis, and gastric bezoar indicating possible 
post vagotomy gastroparesis.

On the January 1999 VA esophagus and hiatal hernia 
examination, the veteran indicated that he continued to have 
intermittent epigastric gnawing and burning sensations and 
bimonthly episodes of nausea and vomiting.  The diagnoses 
were chronic hiatal hernia with gastroesophageal reflux and 
history of chronic duodenal ulcer, with helicobacter pylori 
and recurrent small ventral hernia.  A January 1999 upper GI 
series indicated small hiatal hernia with significant 
intermittent gastroesophageal reflux plus changes consistent 
with associated peptic esophagitis.

In April 2003, the veteran underwent a ventral hernia repair.

A June 2003 VA CT scan of the pelvis and abdomen indicated 
that the veteran had experienced abdominal pain and swelling 
for a month.  The impression was of no evidence of 
obstruction, no abnormal calcifications, a large amount of 
stool consistent with constipation, and an 8 centimeter soft 
tissue mass consistent with hematoma.  A November 2006 review 
of systems was negative for bowel or bladder dysfunction.

The above evidence reflects that the veteran is not entitled 
to a rating higher than 20 percent from April 1, 1996 to 
September 25, 1996 because he did not have anemia, weight 
loss, or recurrent incapacitating episodes warranting a 
higher rating under DC 7305, and did not have persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation warranting a 30 percent rating under DC 7346.

However, the above evidence also reflects that the veteran 
has had continuous moderate manifestations of his hiatal 
hernia and duodenal ulcer such as nausea, vomiting, 
gastritis, gastroesophageal reflux, and peptic esophagitis 
since September 25, 1996.  These continuous moderate 
manifestations warrant a 20 percent rating under DC 7305.  
The veteran is not, however, entitled to a rating higher than 
20 percent, because he did not have the moderately severe 
duodenal ulcer symptoms such as anemia and weight loss 
warranting the next highest, 40 percent rating under DC 7305, 
and he had some, but not all, of the symptoms required for a 
30 percent rating under DC 7346, of epigastric distress with 
dysphagia, pyrosis, and regurgitation.

For the foregoing reasons, a rating higher than 20 percent 
from April 1, 1996 to September 25, 1996 is not warranted for 
the veteran's hiatal hernia and duodenal ulcer status post 
vagotomy.  However, a rating of 20 percent, but no higher, is 
warranted for this disability from December 1, 1996.

The Board also notes that the veteran does not contend, and 
the evidence does not reflect, that he is entitled to a 
rating higher than 10 percent for the scar secondary to the 
hiatal hernia and duodenal ulcer status post vagotomy.  Dr. 
Silvera's October 1996 treatment note and the January 1999 VA 
examination report indicate that the scar was tender or 
painful, but do not indicate that the scar was poorly 
nourished with repeated ulceration, limited the function of 
the part affected, was deep or caused limited motion, or was 
greater than 144 square inches.  A higher rating is therefore 
not warranted under either the former or revised criteria for 
rating scars.  See 38 C.F.R. § 4.118, DCs 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 
(2008).

Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
veteran's chronic lumbar strain and degenerative disc 
disease, including both orthopedic and neurologic 
manifestations, as well as the symptoms of both his hiatal 
hernia and duodenal ulcer, are contemplated by the applicable 
rating criteria.  Thus, consideration of whether the 
veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required.


Conclusion

For the foregoing reasons, the preponderance of the evidence 
is against the claim for a rating higher than 10 percent 
prior to August 30, 1995, and higher than 20 percent since 
that date, for chronic lumbar strain, status post 
laminectomies L3 to L5, degenerative disc disease, for a 
rating higher than 40 percent for chronic left L5 
radiculopathy by electromyelograph associated with chronic 
lumbar strain, status post laminectomies L3 to L5, 
degenerative disc disease, and for a rating higher than 20 
percent from April 1, 1996 to September 25, 1996 for hiatal 
hernia and duodenal ulcer status post vagotomy. The benefit-
of-the-doubt-doctrine is therefore not for application with 
regard to these claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.  
However, with reasonable doubt resolved in favor of the 
veteran, a rating of 20 percent, but no higher, is warranted 
for a hiatal hernia and duodenal ulcer status post vagotomy 
from December 1, 1996.


















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating higher than 10 percent prior to 
August 30, 1995, and higher than 20 percent since that date, 
for chronic lumbar strain, status post laminectomies L3 to 
L5, degenerative disc disease is denied.

Entitlement to a 40 percent rating for chronic left L5 
radiculopathy by electromyelograph associated with chronic 
lumbar strain, status post laminectomies L3 to L5, 
degenerative disc disease is granted.

Entitlement to a rating higher than 20 percent from April 1, 
1996 to September 25, 1996, for a hiatal hernia and duodenal 
ulcer status post vagotomy is denied.

A rating of 20 percent, but no higher, from December 1, 1996, 
for a hiatal hernia and duodenal ulcer status post vagotomy 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


